PER CURIAM:
Marvin G. May appeals the district court’s order denying his petition for a writ of mandamus. We have reviewed the record and find no reversible error. Accordingly, while we grant leave to proceed in forma pauperis on appeal, we affirm for the reasons stated by the district court. See May v. Justices, No. 1:07-ev-00413TSE (E.D. Va. filed May 1, 2007 & entered May 2, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the ma*964terials before the court and argument would not aid the decisional process.

AFFIRMED.